IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK, N.A. AS                     : No. 2 MM 2016
TRUSTEE FOR OPTION ONE                        :
MORTGAGE LOAN TRUST 2007-1                    :
ASSET BACKED CERTIFICATES                     :
SERIES 2007-1,                                :
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
JAMES H. HINCHLIFFE AND YONG S.               :
HINCHLIFFE,                                   :
                                              :
                    Petitioners               :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.